’Winslow, O. J.
The findings of fact made by the trial judge are amply sustained by the evidence, and it is not deemed necessary, to review them.
*474A number of interesting legal questions were raised and debated by counsel, both in their briefs and upon the oral argument, but we shall consider but one question, which we deem decisive of the case. Camp Lake was meandered by the government, and hence is to be considered as a navigable body of water. Sec. 1596, Stats. (1898). This court has. very recently held, after full discussion, that drainage laws which authorize the draining of swamp or overflowed lands, for the promotion of the public health or welfare do not authorize the draining away of the waters of the state which have been declared navigable. In re Horicon D. Dist. 136 Wis. 227, 116 N. W. 12. Whether the legislature has power to pass a law authorizing the draining of such waters was left undetermined in the case just cited, but it was definitely determined that it could not be done under a law which did not purport to authorize anything more than the drainage of swamp lands.
This principle is conclusive in this case. If it be conceded that the ditch proceedings in 1874 were in every way legal, they could not justify the construction of a ditch which would lower the natural level of Camp Lake, because ij; was a meandered, navigable lake; and ch. 64 of the Laws of 1871, under which the proceeding was instituted, only purported to authorize the draining of marsh, swamp, or overflowed land, or straightening or enlarging a watercourse.
This conclusion relieves us from the consideration of any other questions. Property owners upon this navigable body of water have the right to have the natural level maintained, and also to have the assistance of a court of equity if it be necessary to accomplish that end.
By the Court. — Judgment affirmed.